


Exhibit 10.26






SEPARATION AGREEMENT
AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE ("Agreement") is between Wisconsin
Energy Corporation ("Company") and Kristine A. Rappé ("Employee").


RECITALS


The Company and Employee have agreed that Employee will voluntarily terminate
employment with the Company effective February 28, 2013 (the "Out of Service
Date"). The Company and Employee desire to affect a final resolution and
settlement of all matters and issues relating directly or indirectly to
Employee's employment with the Company and Employee's February 28, 2013
separation from that employment, and have arrived at a compromise of all such
matters in this Agreement.


AGREEMENTS


1.Acknowledgment of Full Compensation Through Date of Agreement. Employee
acknowledges and agrees that, with the payment of salary by the Company to
Employee on the Company's next payroll disbursement date (less ordinary tax
withholding and all required deductions), Employee will have received from the
Company and its related entities all salary, fringe benefits (including without
limitation by enumeration, expense reimbursement, 401(k) plan contributions, and
retirement plan contributions) and all other compensation and benefits owed by
the Company to Employee ("Other Compensation and Benefits") through and
including the date Employee executes this Agreement. Employee further
acknowledges and agrees that Employee is not (and shall not become) eligible for
or otherwise entitled to any compensation rights including, but not limited to,
wages, benefits, reimbursements, accelerated vesting, benefit enhancements, or
payments under: (a) the We Energies Severance Pay Plan for Management Employees
or any other severance pay or separation plans or agreements (any "Severance Pay
Plans"), and/or (b) her Amended and Restated Senior Officer, Change in Control,
Severance and Non-Compete Agreement between the Company and Employee dated
December 30, 2008 (the "ILA").


2.Compensation from Date of Agreement Through Out of Service Date. For services
performed following the date of this Agreement through the Out of Service Date
(the "Interim Period"), Employee shall continue to receive her regular monthly
salary of $35,009.75 (gross), subject to normal tax withholding and all required
deductions, and all Other Compensation and Benefits. Employee acknowledges and
agrees that, following the Out of Service Date, Employee shall not be entitled
to any Other Compensation and Benefits from the Company arising out of
Employee's employment, that the Out of Service Date shall serve as a qualifying
event for purposes of the Consolidated Omnibus Budget Reconciliation Act
("COBRA") and Employee shall be entitled to COBRA continuation on an after-tax
basis at her expense. Employee further acknowledges and agrees that, during the
Interim Period and upon the Out of Service Date, Employee is not (and shall not
become) eligible for or otherwise entitled to any compensation rights including,
but not limited to, wages, benefits, reimbursements, accelerated vesting,
benefit enhancements, or payments under: (a) any Severance Pay Plans, and/or (b)
her ILA. Employee's rights to benefits under the Wisconsin Energy Corporation

1

--------------------------------------------------------------------------------




Omnibus Stock Incentive Plan and the Wisconsin Energy Corporation Performance
Unit Plan, and all other benefits available to employees of the Company
generally shall be governed by the terms of those plan documents.


3.Duties During the Interim Period. The parties agree that during the Interim
Period, Employee shall continue to perform Employee's normal job duties, or such
other duties as may from time to time be required by the Company. Employee
acknowledges and agrees that, during the Interim Period, Employee shall maintain
a positive and constructive attitude and demeanor and shall also use Employee's
best efforts to assist the Company in making an orderly transition relative to
Employee's separation from employment.


4.Consideration.


(a)Conditioned upon: (i) Employee's signing of this Agreement and Employee's
return of the Agreement to the Company; (ii) expiration of the seven day
revocation period without revocation; and (iii) Employee's properly executing
and returning the attached acknowledgment form to the Company (Exhibit A), the
Company shall pay Employee a total gross payment of $50,000, less ordinary tax
withholding and all required deductions. This amount shall be paid on January 1,
2013 (or the first payroll thereafter).


(b)Conditioned upon: (i) Employee's signing of this Agreement and Employee's
return of the Agreement to the Company; (ii) expiration of the seven day
revocation period without revocation; (iii) Employee's properly executing and
returning the attached acknowledgment form to the Company (Exhibit A); (iv)
Employee's performance of her duties during the Interim Period in an acceptable
and professional manner; (v) and within ten (10) calendar days after the Out of
Service Date, Employee's properly executing and returning to the Company the
Release and Waiver of Interim Claims Form (Exhibit B), the Company shall pay
Employee a total gross separation payment of $2,450,000 (the "Total Amount"),
less ordinary tax withholding and all required deductions. Subject to these
conditions, $991,760 of the Total Amount shall be paid in the form of a lump sum
on September 1, 2013. Subject to these conditions, $1,458,240 of the Total
Amount shall be paid in the form and at the time provided for payments under the
Wisconsin Energy Corporation Supplemental Pension Plan (the "SPP"), and subject
to the Employee's designation in her payment timing election on file with the
Plan Administrator of the SPP, taking into consideration the six month delay of
payment required under the terms of that SPP for payments to a specified
employee upon separation from service. This provision shall not be interpreted
to allow the Employee to delay payment in violation of Internal Revenue Code
section 409A. Accordingly, although payment is conditioned upon the requirements
of this paragraph 4(b), payments shall be forfeited if they are normally payable
but the requirements of this paragraph 4(b) have not been meet.


(c)In addition to the consideration payable under paragraphs (a) and (b) above,
and conditioned upon the conditions described in paragraph (b)(i) through (v),
above, if employee remains employed until the Employee's Out of Service Date,
the Company shall deem Employee to be fully vested under her SERP Benefit B
payable under the SPP as if she had attained age 60 while employed by the
Company (this vesting with respect to SERP Benefit B shall not be taken into
account for purposes of the application of section 3.2 of the SPP and this
paragraph (c) shall be interpreted so as to not provide any duplication of
benefits under the SPP).

2

--------------------------------------------------------------------------------




(d)The consideration specified in paragraph 4(b), (c), and (e) shall not be
deemed "compensation" for purposes of any of the Company's qualified retirement
plans or other benefit programs, and payment of this consideration does not
entitle Employee to any retirement plan contributions by the Company for
Employee's benefit or account. Employee is not otherwise entitled to this
consideration, and this consideration constitutes additional consideration for
Employee's release and waiver of potential claims identified in paragraph 7
below, including without limitation a potential claim for age discrimination
under the Age Discrimination in Employment Act.


(e)Other Benefits. Conditioned upon the conditions described in paragraph (b)(i)
through (v), above, if employee remains employed until the Employee's Out of
Service Date, the Company shall, at its sole expense as incurred, provide
Employee with continued financial planning counseling through December 31, 2013,
on the same terms and conditions as were in effect immediately before her Out of
Service Date. Employee shall be eligible to seek reimbursement for such benefits
up to a fixed dollar amount that is equal to the amount in effect for 2013. The
Company's reimbursement to Employee for financial planning expenses incurred
shall occur on or before March 15, 2014.


5.Confidentiality and Non-Disclosure of Agreement. Employee agrees that this
Agreement, and its terms and provisions, are strictly confidential and shall not
be divulged or disclosed in any way to any person other than Employee's spouse,
legal counsel, or tax advisor, unless otherwise required by law. Should Employee
choose to divulge the terms and conditions of this Agreement to Employee's
spouse, legal counsel, or tax advisor, Employee shall ensure that they will be
similarly bound to keep the same confidential. A breach of this paragraph by
Employee's spouse, legal counsel, or tax advisor shall be considered a breach of
this paragraph by Employee.


6.Non-Admission of Liability. Neither this Agreement nor any action taken by the
Company pursuant to it shall in any way be construed as an admission by the
Company of any liability, wrongdoing, or violation of law, regulation, contract
or policy regarding any of the Company's decisions and actions regarding the
employment or separation from employment of Employee.


7.Release and Waiver of Claims.
(a)Release of Claims Through Date of Agreement. For valuable consideration from
the Company as stated above, Employee, for Employee and Employee's heirs,
personal representatives, successors and assigns, hereby releases all claims of
whatever nature that Employee may have against the Company, its affiliates,
subsidiaries, predecessors, successors and assigns and its and their present,
former or later insurers, agents, representatives, officers, administrators,
directors, shareholders and employees (collectively "Releasees"), which arise
out of or are in any manner based upon or related to the employment relationship
between Employee and the Company, and the decision to end that employment
relationship effective the Out of Service Date, and from all other claims or
liabilities of any nature whatsoever which have arisen from any occurrence,
transaction, omission or communication which transpired or occurred at any time
before or on the date of this Agreement; provided, however, that this Agreement
will not prevent any party from asserting a claim against the other party for
breach of

3

--------------------------------------------------------------------------------




this Agreement, Without limitation to the foregoing, Employee specifically
releases, waives and forever discharges the Releasees from and against all
liabilities, claims, actions, demands, damages and costs of every nature,
whether known or unknown, asserted or unasserted, which arise under the
Wisconsin Fair Employment Act; Title VII of the Civil Rights Act of 1964, as
amended; the Genetic Information Nondiscrimination Act; the Age Discrimination
in Employment Act (29 U.S.C. § 621 et seq.); the Americans With Disabilities
Act, as amended; the Equal Pay Act; state or federal parental, family and
medical leave acts; or arising under any other local, state or federal statute,
ordinance, regulation or order, or which involve a claim or action for wrongful
discharge, breach of contract (express or implied) and/or any other tort or
common law cause of action (collectively, the "Released Causes of Action"). This
waiver and release does not affect those rights or claims that arise after the
execution of this Agreement. Nor does this waiver and release affect those
rights or claims that cannot be waived by law.


(b)Release and Waiver of Interim Claims. Subject to the foregoing, in partial
consideration for the benefits described in paragraph 4(b), 4(c), and 4(e) of
this Agreement, Employee agrees to execute, within ten (10) calendar days after
the Out of Service Date, in the form provided at Exhibit B, a further release
and waiver of all claims for the period beginning with the execution of this
Agreement through and including the Out of Service Date. In particular,
Employee, for Employee and Employee's heirs, personal representatives,
successors and assigns, will thereby agree to release all claims of whatever
nature that Employee may have against the Releasees, including without
limitation those which Employee may have on account of or arising out of the
employment relationship between Employee and the Company during the Interim
Period and the end of the employment relationship, and from all other claims or
liabilities of any nature whatsoever which have arisen from any occurrence,
transaction, omission or communication which transpired or occurred at any time
before or on the Out of Service Date; provided, however, that this Agreement
will not prevent any party from asserting a claim against the other party for
breach of this Agreement. Without limitation to the foregoing, Employee will
thereby specifically release, waive and forever discharge the Releasees, during
the period just described, from and against all liabilities, claims, actions,
demands, damages and costs of every nature, whether known or unknown, asserted
or unasserted, which arise under the Released Causes of Action. Employee agrees
to signify her release and waiver of any such interim claims by executing,
within ten (10) calendar days after the Out of Service Date, the Release and
Waiver of Interim Claims Form attached hereto as Exhibit B and incorporated
herein by reference, and by returning it to the Company. This release and waiver
of interim claims does not affect those rights or claims that arise after the
Out of Service Date. Nor does this waiver and release affect those rights or
claims that cannot be waived by law.


(c)While nothing contained in this Agreement shall be interpreted to prevent the
United States Equal Employment Opportunity Commission from investigating and
pursuing any matter which it deems appropriate, Employee understands and agrees
that, by signing this Agreement and the Release and Waiver of Interim Claims
Form, Employee is waiving any and all rights Employee may have to reinstatement,
damages, remedies, costs, attorney's fees or other relief as to any claims
Employee has released which arose prior to the execution of this Agreement and
any rights Employee has waived as a result of Employee's execution of this
Agreement through and including the Out of Service Date.

4

--------------------------------------------------------------------------------




8.No Reinstatement, Reemployment or Rehire. Employee expressly declines
reinstatement, reemployment or rehire by the Company following the Out of
Service Date and waives all rights to claim such relief. If Employee should
apply for employment with the Company or with any of its related entities
following the Out of Service Date, Employee agrees that Employee has no
entitlement to such employment and may be denied employment on the basis of this
Agreement.


9.No Pending Matters. Employee warrants and represents that Employee has not
filed any pending complaint, charge, claim or grievance concerning Employee's
compensation, separation from employment or terms and conditions of employment
against the Company with any local, state or federal agency, court or
commission, and that if any agency, commission or court assumes jurisdiction of
any such complaint or charge on behalf of Employee, Employee will immediately
request that agency, commission, or court to dismiss such proceeding.


10.Non-Disparagement. Employee agrees to maintain a positive and constructive
attitude and demeanor towards the Company, its directors, officers,
shareholders, employees and agents, and agrees to refrain from making derogatory
comments or statements of a negative nature about the Company, its directors,
officers, shareholders, employees and agents, to anyone, including, but not
limited to, current and former Company customers, employees, suppliers, vendors,
and referral sources.


11.Return of Company Property. Employee represents and agrees that on or before
the Out of Service Date, Employee will return any and all Company records and
files and any copies thereof (whether in electronic or paper form), keys,
keyless entry cards, documents, confidential or proprietary information,
computer equipment, CDs, computer software programs, vehicles, credit cards and
any other property owned by or belonging to the Company in Employee's possession
or under Employee's control, without any originals or copies being kept by
Employee or conveyed to any other person. Employee also agrees to cooperate with
any request by the Company to review the Employee's personal electronic
device(s) for purposes of removing any Company data. Employee acknowledges that,
to the extent permitted by law, Employee will be liable to Company for the
Company's costs incurred in enforcing its rights under this paragraph 11,
including Company's reasonable attorneys' fees.


12.Binding Agreement. This Agreement shall be binding upon Employee and upon
Employee's heirs, administrators, representatives, executors, successors and
assigns and shall inure to the benefit of the Releasees and to their heirs,
administrators, representatives, executors, successors and assigns.


13.No Waiver. The failure by Company to enforce any right or remedy available to
it under this Agreement shall not be construed to be a waiver of such right or
remedy with respect to any other prior, concurrent or subsequent breach or
failure. No waiver of rights under this Agreement shall be effective unless made
in writing with specific reference to this Agreement.


14.Severability. It is understood and agreed that the provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions herein shall not affect the validity and
enforceability of the other provisions herein.

5

--------------------------------------------------------------------------------




15.Complete and Exclusive Agreement. The parties understand and agree that this
Agreement is final and binding and constitutes the complete and exclusive
statement of the terms and conditions of settlement, that no representations or
commitments were made by the parties to induce this Agreement other than as
expressly set forth herein and that this Agreement is fully understood by the
parties. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by the party against whom enforcement is
sought.


16.Consideration Period. Employee represents and agrees that Employee has had
the opportunity and time to consult with legal counsel concerning the provisions
of this Agreement, and that the Company has given Employee up to twenty-one (21)
days to consider this Agreement.


17.Parties Right to Revoke. Employee may revoke the Agreement within seven (7)
calendar days of Employee's signing of the Agreement. For this revocation to be
effective, written notice must be received by Susan Martin, EVP, General Counsel
and Corporate Secretary, 231 W. Michigan Street, Milwaukee, WI 53201, no later
than the seventh calendar day after Employee signs the Agreement. In addition,
the parties understand and agree that the Company has the right to revoke its
offer at any time prior to Employee's signing of this Agreement and return of it
to the Company, for any reason including, without limitation, Employee's making
of derogatory comments or statements of a negative nature about the Company, its
directors, officers, shareholders, employees and agents to anyone, including,
but not limited to, current and former Company customers, employees, suppliers,
vendors, and referral sources.


18.Acknowledgment. The undersigned parties acknowledge and agree that they have
carefully read the foregoing document, that a copy of the document was available
to them prior to execution, that they understand its contents including its
release of claims, that they have been given the opportunity to ask any
questions concerning the Agreement and its contents, and have signed this
Agreement as their free and voluntary act.


19.Effective Date. This Agreement shall be deemed effective upon the expiration
of the seven-day revocation period following Employee's signature on this
Agreement.
IN WITNESS WHEREOF, the parties herein executed this Agreement as of the date
appearing next to their signatures.


 
WISCONSIN ENERGY CORPORATION
 


Date: December 22, 2012
By: /s/ Susan H. Martin
 
Executive Vice President, General
 
Counsel and Corporate Secretary


















6

--------------------------------------------------------------------------------




CAUTION: THIS IS A RELEASE. THE COMPANY HEREBY
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY AND READ IT BEFORE SIGNING. THIS
AGREEMENT MAY BE REVOKED
IN WRITING BY EMPLOYEE WITHIN SEVEN (7) CALENDAR DAYS OF
EMPLOYEE'S EXECUTION OF THE DOCUMENT.




Dated: December 21, 2012
/s/ Kristine A. Rappé




7

--------------------------------------------------------------------------------




EXHIBIT A


SEVEN DAY RIGHT TO REVOCATION
ACKNOWLEDGEMENT FORM


I, Kristine A. Rappé, hereby acknowledge that Wisconsin Energy Corporation has
tendered the Agreement offer which I voluntarily agreed to accept on December
21, 2012, a date at least seven calendar days prior to today's date.


I certify that seven calendar days have elapsed since my voluntary acceptance of
the above-referenced offer (i.e., seven days have elapsed since the above date),
and that I have voluntarily chosen not to revoke my acceptance of the
above-referenced Agreement.


Signed this 31 day of December 2012 at Milwaukee Wisconsin.


/s/ Kristine Rappé
Kristine A. Rappé



8